The Honorable Lu Hardin Senator, 8th District 2505 West Second Court Russellville, AR  72801
Dear Senator Hardin:
This is in response to your letter wherein you requested an opinion concerning the following question:
   Under the Physical Therapy Practice Act may a physician's clinic provide physical therapy by delegating responsibility to a staff individual or a nurse's aid [if] it is unlicensed under the Act?
Ark. Stat. Ann. 72-1330 provides in pertinent part at (a):
   It shall be unlawful for any person to practice physical therapy . . ., or to practice or to assume the duties incident to physical therapy without first obtaining from the Board a license authorizing such person to practice physical therapy in this state; provided, however, that nothing in this Act [72-1317 through 71-1332] shall be deemed to prohibit any person licensed under any other Act in this state from engaging in the practice for which he is licensed.
It would therefore appear that unless the individual performing the physical therapy was licensed under some other Act which authorized him or her to provide such services that the activities would not be authorized under the Physical Therapy Practice Act.
The foregoing opinion, which I hereby approve, was prepared by Special Assistant Attorney General George A. Harper.